*989OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the question certified answered in the affirmative.
Based on the record before us, we agree with the Appellate Division that the employee receiving service possessed sufficient authority to accept service of process on behalf of appellant Southern Railway Co. (See Fashion Page v Zurich Ins. Co., 50 NY2d 265.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuschberg and Meyer concur in memorandum.
Order affirmed, etc.